PER CURIAM.
We affirm the trial court’s judgment awarding the former wife attorney’s fees and costs associated with her petition for modification of child support. We hold that the trial court properly included in that award those fees and costs incurred by the former wife for her defense of a related eviction action. See Kass v. Kass, 560 So.2d 293 (Fla. 4th DCA 1990). We also hold that the record contains sufficient competent evidence to support the amount of fees and costs awarded appellant.
Accordingly, we affirm the award of attorney’s fees and costs to the wife, but we correct a scrivener’s error in the judgment to reflect that the appropriate amount of costs awarded is $2,679.67.
AFFIRMED.
DELL, C.J., and HERSEY and STEVENSON, JJ., concur.